PLATT, District Judge.
This is an appeal from the decision of the Board of United States General Appraisers, who sustained the action of the collector and overruled the protest of the appellants.
A number of questions were raised by the protests in these cases, respecting the cumulative duties which had been assessed on certain imported gloves by the collector. In only one respect is it necessary to examine tire action of the Board, and that relates to a duty of 40 cents per dozen pairs on the gloves under a provision found in Tariff Act July 24, 1897, c. 11, § 1, Schedule N, par. 445, 30 Stat. 193 [U. S. Comp. St. 1901, p. 1677] for “all gloves stitched or embroidered with more than three single strands or cords.” The importers protested against this last assessment claiming that their gloves were not stitched or embroidered with more than three single strands or cords, within the meaning of the provision for such goods in said paragraph. The Board of Appraisers overruled the protest in this way: They followed a rule which they had adopted in G. A. 5,595, T. D. 25,038, for the ascertainment of the number of strands or cords upon a glove, and found that, by some peculiar method of reasoning, there were more than three single strands upon the gloves in question. It appears, however, that the same Board, in G. A. 4,24.1, T. D. 19,945, held that certain leather gloves, having upon them embroidery in three rows, but showing on the back of the gloves that each row presented the appearance of 3-plait crochet work, the effect being produced by the needle with only one cord or strand of thread, as is shown by the stitching through and on the inside of the glove, were in fact not stitched or embroidered with more than three single strands or cords. This decision, upon appeal, was affirmed by Judge Wheeler, in United States v. Robinson (C. C.) 124 Fed. 1013, and has been acquiesced in by the government. Tt would seem that the Board of General Appraisers in such a matter as this, when the gloves in respect of the manner of stitching are manifestly the same as those considered in G. A. 4,241, ought to have followed the very clearly expressed and well-defined rule governing the provision found in paragraph 445.
The decision of the Board, so far as it finds that the goods in question are subject to a duty of 40 cents per dozen pairs for “all gloves stitched or embroidered with more than three single strands or cords,” is reversed.